Citation Nr: 0912284	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  07-35 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a higher assignable rating for obstructive 
pulmonary disease and pleural plaques, currently rated 30 
percent disabling.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to 
April 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In his substantive appeal (VA Form 9) submitted in November 
2007, the Veteran requested a Board hearing in Washington 
D.C. (central office hearing).  A Board hearing was scheduled 
for June 2009, in Washington D.C.  

Documentation received in March 2009, reflects that the 
Veteran intended to request a Board hearing to be held in 
Portland, Oregon (Travel Board or videoconference hearing).  
Thus, the RO should contact the Veteran and determine whether 
he desires a Travel Board hearing or videoconference Board 
hearing, and schedule such Board hearing at the Portland RO.  

Accordingly, the case is REMANDED for the following actions:

The RO should contact the Veteran to 
determine whether he desires a Travel 
Board hearing or videoconference Board 
hearing, and schedule the Veteran for 
such hearing in Portland, Oregon.  Once 
the hearing is conducted, or in the event 
the Veteran cancels his hearing request 
or otherwise fails to report, the case 
should be returned to the Board. 

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




